HANFORD, District Judge.
In this case the collector of customs exacted payment of duty on the imported merchandise at the rate oí 20 per cent, ad valorem under section 6 of the tariff act of 1897 (Act July 24, 1897, c. 11, 30 Stat. 20o [U. S. Comp. St. 1901, p. 1693]), as a nonenumerated manufactured article. The importer paid the duty under protest, contending that the merchandise is nondutiable under paragraph 617, which reads as follows:
“617. Moss, seaweeds and vegetable substances, crude or unmanufactured, not otherwise specially provided for in this act.”
The Board of General Appraisers sustained that contention, and for a reversal of that decision the collector of customs has appealed to this court.
The uncontradicted evidence in the case proves that the merchandise called “nori” is in fact seaweed gathered from the ocean and sun-drifed, without the addition of any other substance and without being subjected to any process of manufacture other than to spread it on mats to facilitate drying by the sun; and it is the opinion of the court that the decision of the Board of General Appraisers holding that the special enumeration of seaweed in paragraph 617 includes this commodity, and that it belongs on the free list, is correct.
This case is easily distinguishable from Wilkens v. United States (C. C.) 84 Fed. 152, in which case the commodity in question, called “kittul,” was fiber of the leaf stalks of the jaggery palm of East India, which had been, before importation, improved by labor in combing it between steel brushes with a little oil to soften it for taking out kinks and curls, slightly coloring it, and making it straight for bunching by lengths for brushes.
The court affirms the decision of the Board of General Appraisers.